DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/02/20 has been entered. Claims 2, 4, 9, and 16 have been amended and claims 5, 12, and 17 have been cancelled. Claims 2-4, 6-11, 13-16, and 18-20 are addressed in the following office action.
Reason for Allowance
Claims 2-4, 6-11, 13-16, and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a suture anchor insertion assembly or a method of anchoring soft tissue to bone that includes the combination of recited limitations in claims 2, 9, and 16.
As to claims 2 and 9, the art of record alone or in combination, combined with the remainder of the claim limitations, does not disclose a bone anchor being a filamentary sleeve.
As to claim 16, the art of record alone or in combination, combined with the remainder of the claim limitations, does not disclose the method step of: the drawing step being performed before the releasing step so that a portion of the length of filament is positioned in the opening of the bone anchor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771   

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771